Argued March 5, 1924.
These appeals are from judgments in actions to recover for injuries to one of appellees by a fall on a sidewalk, which the verdict establishes was negligently maintained by the city. Appellant's brief states the single question for review, in three forms, which, in substance, is whether the record shows notice to the city of the defect. Pursuant to Rule 50, we confine our consideration of the record to that point, (Garvey v. Thompson, 268 Pa. 353, 355; Kasson v. Water Co., 81 Pa. Super. 11,15); the supplemental statement of question involved, filed in the supplemental brief, is based on assumptions of fact not presented by the record; we therefore cannot consider it. As the refusal to give binding instructions is the basis of the assignments of error, we take the testimony most favorable to appellees: McDonald v. Pittsburgh, 278 Pa. 485. There was sufficient evidence of notice to the city.
Judgment affirmed. *Page 332